 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcLusIoNs of LAw1.The Respondents Ben Weingart,Louis H. Boyar, and Aetna Construction,Inc., are engaged in activities affecting commerce within the meaning of Section2 (6) and(7) of the Act.2.The Respondent Union,Local No. 300,International Hod Carriers,Buildingand Common Laborers Union of America,A. F. of L.,isa labor organizationwithin the meaning of Section 2 (5) of the Act.3.By discriminating with respect to the hire and tenure of employment ofWilbur F.Merrick,thereby encouraging membership in the Respondent Union,Respondent Employers had engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.By interfering with,restraining,and coercing their employees in the exerciseof rights guaranteed by Section 7 of the Act, the Respondent Employers haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.5.By causing the Respondent Employers to discriminate against an employeein violation of Section 8 (a) (3) of the Act, the Respondent Union has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (b)(2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteedby Section7 of the Act,the Respondent Union has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publicationin this volume.]METALLICBUILDINGCOMPANY (APARTNERSHIP)andHUGO S.BAKER,ET AL.Case No. 39-CA^59.February 09,195,0Decision and OrderOn March 20, 1950, Trial Examiner Hamilton Gardner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.'On June 13, 1950, the Board reopened the record and remanded thecase to the "trial Examiner for the limited purpose of a further hear-ing to adduce additional evidence with regard to the commerce factsinvolved.On December 26, 1951, a stipulation by the parties, con-1The Respondent's request for oral argument is hereby denied because the record andthe exceptions and briefs,in our opinion, adequately present the issues and the positionsof the parties.98 NLRB No. 64. METALLIC BUILDING COMPANY387taining the information required in the Board Order of June 13, 1950,was filed with the Board.2This stipulation is hereby made a part ofthe record.-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex-ceptions and briefs, the commerce stipulation of the parties, and theentire record in the case, and hereby adopts the findings,3 conclusions,4and recommendations of the Trial Examiner, with the following addi-tions and modifications :1.On the entire record and the stipulation of the parties, the Boardfinds that the Respondent is engaged in commerce within the meaningof the Act.The Respondent is a copartnership presently engaged inthe fabrication of steel and other building materials used in the erec-tion of industrial structures.Among the Respondent's customers isBrown and Root, Inc., which has offices in Houston, Texas.Duringthe calendar year 1949, the Respondent's sales to Brown and Root werein excess of $50,000.The Board has already found that Brown andRoot is engaged in commerce within the meaning of the Act.'The Board has announced in recent decisions that it would exercisejurisdiction over those enterprises which affect commerce by virtue ofthe fact that they furnish goods or services necessary to the operationof other employers engaged in commerce, without regard to otherfactors, where such goods or services are valued at $50,000 per annumor more, and are sold to firms in certain categories, including those"engaged in producing or handling goods destined for out-of-Stateshipment, or performing services out of State, in the value of $25,000per annum or more." 6 In the instant case, it is stipulated that during'While the remand Order provided for a further hearing and supplemental findings offact, the stipulation contains the relevant facts, and thus obviates the need for a Supple-mental Intermediate Report.'Contraryto the Respondent's contention, we agree with the Trial Examiner's findingthat Houston Metal TradesCouncil, AFL,is a labor organization within the meaning ofSection 2(5) of the Act.In addition to the casescited by theTrial Examiner,seeOlinIndustries,Winchester RepeatingArms CompanyDivision,85 NLRB396 ;Dun & Brad-street,Inc,80 NLRB56;J. S. Abercrombie Company,83 NLRB 524."The Intermediate Report contains a misstatementof fact whichdoes not affect theTrial Examiner's ultimate conclusions or our concurrence thereinAccordingly,we notethe following correction:The TrialExaminer states that Baker was never told that oneof the reasons for his discharge was that he talked too much.The record discloses thatBaker testified that one of the last statements Sternberg made to him when he was dis-charged wasthat "thereason I fired you is because you talk too much."-5 77 NLRB 1136.'Hollow Tree Lumber Company,91 NLRB 635;WalterG.Brix, Inc,96 NLRB 519;Stoll Lumber Company,96 NLRB 682. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe year 1949, Brown and Root produced more than $25,000 worth ofgoods for out-of-State shipment.Furthermore, the Respondent'ssales to Brown and Root during the same period exceeded the $50,000requirement.Accordingly, on this basis alone, under our policy wefind in agreement with the Trial Examiner that it would effectuatethe purposes of the Act to assume jurisdiction in this case.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Metallic Build-ing Company, Houston, Texas, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in Houston Metal Trades Council,AFL, or in any other labor organization of its employees, by discrimi-natorily discharging, refusing to reinstate, or by discriminating in anyother manner in regard to their hire or tenure of employment, or anyterm or condition of employment, except to the extent permitted bySection 8 (a) (3) of the Act.(b) Interrogating its employees concerning their union affiliations,activities, or sympathies, or in any other manner interfering with,restraining, or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join or assist Hous-ton Metal Trades Council, AFL, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Hugo S. Baker immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges.(b)Make whole Hugo S. Baker and L. B. Hightower for any lossof pay they may have suffered by reason of the Respondent's discrimi-nation against them, in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec- METALLIC BUILDING COMPANY389ords necessaryto analyze the amounts of back pay due and the right ofreinstatement under the terms of this Order, which shall be computedin accordance with.the Board's-customaryformula?(d)Post at its plant in Houston, Texas, copies of the notice at-tached hereto marked "Appendix A." 8 Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER'ORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated inregard to the hire and tenure of employment of Benjamin E. Chester,George H. Bonner, and Jesse L. Botello.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in HOUSTON METALTRADES COUNCIL, AFL, or in any other labor organization of ouremployees, by discharging or refusing to reinstate any of our em-ployees or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition of theiremployment.WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies or in any other manner inter-fere with, restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations, to joinor assist HOUSTON METAL TRADES COUNCIL, AFL, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesF.W. Woolworth Company,90 NLRB 289. ,In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."998666-vol.98-53-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.WE WILL offer to-the employee named below immediate and fullreinstatement to his former or substantially equivalent positionwithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of pay suf-fered as a result of the discrimination against hint :Hugo S. Baker-WE WILL offer to make the employee named below whole for anyloss of pay suffered as a result of the discrimination against him :him :L. B. HightowerAll our employees are free to become or remain members of theabove-named- union, or any other labor organization, or to refrainfrom such activities except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.We will not discriminate in regard to hire or tenure of em-ployment against any employees because of membership in or activityon behalf of any such labororganization.METALLIC BUILDING COMPANY (a PARTNERSHIP),Employer.(Title)(Representative)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThese proceedings arose upon a charge filed on June 14, 1949, by Hugo S.Baker, on behalf of himself and Benjamin E. Chester, L. B. Hightower, Jesse L.Botello, and George H. Bonner against Metallic Building Company, a copartner-ship.Upon the basis of such charge, the General Counsel of the National LaborRelations Board, acting through the Regional Director for the Sixteenth Region(Fort Worth, Texas), issued a complaint against the named Company on Sep-tember 8, 19491This alleged that the Company had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaning of Section8 (a) (1) and 8 (a) (3) and Section 2 (6) and (7) of the Labor-Managementi References in this Report will be : Metallic Building Company as the Respondent or theCompany ; the General Counsel and his representative at the hearing as the GeneralCounsel ;Houston Metallic Trades Council, AFL,as the Union ; the National LaborRelations Board as the Board ; the Labor Management Relations Act' as the Act. - . METALLIC BUILDING COMPANY391relations Act, (61 Stat.136).Copies of the complaint and of the charge uponwhich it was based,together with notice of hearing thereon,were duly servedupon the Respondent and the charging parties.The complaint alleged in substance that the Respondent engaged in unfairlabor practices:(1) On January 25, 1949, by discharging Hugo S. Baker and onJanuary 26, 1949, by discharging Benjamin E. Chester,L. B. Hightower, JesseL. Botello,and George H. Bonner and by refusing to reinstate them, except thatthe Respondent reinstated L. B. Hightower on or about March 4, 1949;and (2)on and since January 24, 1949, by interfering with, restraining,and coercing itsemployees concerning their union affiliations and threatening and warning themto refrain from union activities.Thereby, it alleged,theRespondent haddeprived its employees of the exercise of the rightsguaranteed in Section 7 ofthe Act.The Respondent filed an answer to the complaint which,in substance andeffect, constituted a general and specific denial,but alleged affirmatively that itdischarged the six named employees"for good and sufficient cause," and admittedthe reinstatement of Hightower.Simultaneously with its answer,the Respond-ent filed a"Motion for a More Definite Statement"demanding the names of itsemployees against whom it is alleged to have violated Section 8(a) (1).Pursuant to notice,a hearing was held in Houston,Texas, from September 20through 29,1949, before Hamilton Gardner, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner.At this hearing two of thecharging parties, Jesse L. Botello and George H. Bonner,were not present and noproof was adduced concerning the facts of their discharge as alleged .in thecomplaint.On the completion of the General Counsel's case in chief and againat the conclusion of the hearing, counsel for the Respondent moved to dismissthe complaint as to Botello and Bonner.The Trial Examiner took thesemotions under advisement.They are now denied.On his part the GeneralCounsel affirmed in open hearing that he had endeavored to locate Botello andBonner and had not been able to do so. At the end of the hearing, the GeneralCounsel stated for the record that if he were unable to locate these two menbefore October 25,1949, he would move to dismiss the case as to them, withoutprejudice.On October 25, 1949, the General Counsel filed a telegraphic application withthe Trial Examiner to reopen the hearing for the purpose of presenting proof asto the discharge of Botello and Bonner and alleged that they were presentlyavailable.Counsel for the Respondent resisted the motion.On November 21,1949, the undersigned signed and entered an order reopening the hearing forthe purpose mentioned and set December 19, 1949, at Houston, Texas, as the dateand place of its reconvening.Thereupon counsel for the Respondent filed amotion and supplemental motion to set aside the order of November 21, 1949.Pursuant to such order the undersigned reopened and reconvened the hearing atHouston, Texas,on December 19, 1949.The motion and supplemental motion ofthe Respondent, mentioned above, were argued at length, considered by theundersigned,and denied.Thereupon the hearing continued through December19 and 20, 1949.In their supplemental brief counsel for the Respondent present the argumentthat the Trial Examiner committed error in denying their motions to set asidethe order of November 21, 1949, which reopened the' hearing. Cases fromseveral States are cited.But all these are interpretations of local statutesdealing with motions for a new trial.In my opinion the present situation isquite different.Section 203.35 of-the Board's Rules and Regulations reads inpart: 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe trial examiner shall have authority, with respect to cases assignedto him, between the time he is designated and transfer of the case to theBoard, subject to the Rules and Regulations of the Board and within itspowers :-(h) . .. and to order hearings reopened prior to issuance of intermediatereports (recommended decisions),No conditions precedent to the issuance of such orders are otherwise enumer-ated, nor has any decision of the Board applicable to the point been found. Iregard this contention of counsel as untenable.At both phases of the hearing the General Counsel and the Respondent wererepresented by counsel. and the Union by an authorized representative.Fullopportunity was afforded all parties to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.During the courseof the hearing, at the ending of the case in chief of the General Counsel, and atthe conclusion of the introduction of evidence, both the General Counsel and,theRespondent made various motions as to the pleadings and the evidence (toonumerous to mention in the limited space in this Report). Some of these weretaken under advisement by the Trial Examiner. Except as such motions aregranted as made or as modified in this Report, they are hereby denied.At theend of the hearing the undersigned granted a motion of the General Counsel, towhich no objection was made, to amend the pleadings in minor matters to con-form to the proof.Oral arguments were made at the beginning and at the end of the hearing byboth counsel.The parties were advised of their right to file proposed findingsof fact, conclusions of law, and briefs.The Respondent submitted a brief and asupplemental brief.The General Counsel filed no brief.On or about December 28, 1949, the Respondent filed its motion to reopen thehearing again.An accompanying affidavit set forth that Jesse L. Botello, acharging party and witness, had been convicted of forgery in a Texas court onAugust 18, 1941.On January 27,19-50, the General Counsel filed a written state-ment that the facts stated in the affidavit might be considered by the TrialExaminer as true and correct.Accordingly on February 15, 1950, the under-signed signed and entered an order denying the Respondent's motion to reopenthe hearing for the second time.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS of FACTI111E RUSI1Ehs OF' THERESI-ONDENTMetallicBuilding Company is a copartnership consisting of Brinkley B. Brown,C R McDaniels,and Gilbert Leach,with its office and plant at Houston, Texas.It has operated for about 2 years and employs approximately 60 people. Itsbusiness consists of the manufacture,sale. erection,and distribution of steelindustrial buildings.Primarily the function of its Houston plant is to fabricatesteel and other building materials which go into the erection of industrial struc-tures.It does not manufacture this steel and other materials but purchasesthem, chiefly from warehousemen,wholesalers, brokers, and agents in Houston.It also buys and sells a small amount of building materials without processingit.The record indicates that-the steel,corrugated iron, asbestos,window sashes,ventilators, paints,tools,welding machines and accessories,and other similarmaterials used by the Company in its fabricating processes are manufactured METALLIC BUILDING COMPANY393in Statesother than Texas, shipped to the middlemen mentioned in Houston andsold by themto the Company.A minor proportion of such materials is purchasedby the Respondent directly from manufacturers outside of Texas.Total pur-chasesfor 1948 were $803,900.82.Of these 80.38 percentwas made in Texas and19.62 percent in outside States.Total sales in 1948 equalled $1,136,181.79.Theevidence does not show the proportion of such sales made in Texas as comparedwith thosein other States.But numerous purchasers from the Company aredesignatedwhich are engaged in interstate commerce and proof was presentedthat an undesignated proportion of completed fabricating jobs was shipped fromHouston to other States and in at least one instance to a foreign country.The Respondent changed the nature ofits business somewhat on January 1,1949.Therefore it had erected industrial buildings from its fabricated mate-rials.But on that date it went out of the erectionbusinessand confined itselfto fabricating exclusively except for the small amount ofsales of building mate-rials already mentioned.Since January 1, 1949, the Company has itself madeno shipmentsin interstate commerce. Its completed fabricating jobs are deliv-ered-at its Houston plant to purchasers, whether contractors or owners of theindustrial buildings.From January 1, 1949, to June 30, purchases of raw mate-rials-were 97.27 percent in Texas and 2.73 percent elsewhere; equipment pur-chases were 46.52 percent in Texas and 51.48 percent from other States ; and totalpurchases were 97.07 percent in Texas and 2.93 percent outside of that State.The exact amounts in dollars do not appear.Evidence presented showed that aproportion both of the raw materials and equipment so bought were originallymanufactured outside of Texas.What that exact proportion is does not appearin the proof.As to sales in the first 6 months of 1949, the recordis even lesssatisfactory.It is undisputed that the Company sold an unspecified number offabricated buildings to contractors to be erected eventuallyin Statesother thanTexas.In one specific instance a sale of $234 was made to a company in Louisi-ana.Neither exact amounts nor proportions were proved otherwise.In their brief, counsel for the Respondent contend that due to the change intype of business on January 1, 1949, and to the fact that the unfair labor prac-tices complained about all occurred in 1949, the data concerning the Company'sbusiness in 1948 should not be considered.Counsel cite no Board decisions onthis particular point nor have been found. As against this rather limitedcontention, there remains the unchallenged, almost universal practice of theBoard in such cases to receive evidence of the employer's businessextendingback to a year before the alleged unfair labor practices. In the instant casethere exist special reasons for doing so. In the first place the fabricating partof the Respondent's businesscontinued on into 1949; only the erecting phasewas dropped. Secondly, it is a fair inference that the fabricating phase wasnot diminished in 1949 from the 1948 status. It is true that neither party prof-fered any data as to the relative proportions of the fabricating activities tothe erecting phase of the Company in 1948. But on the same point the recordis silent as to any reduction of maintenance force or managerial staff in 1949because of the changeover.Finally the unfair labor practices complained ofall occurred in January 1949, which was the first month under the new methodof operation, thus leaving only an unappreciable period of history to consider,if counsel's argument be accepted. I cannot concur in this contention. Buteven if it might be granted, there stillremains asubstantial body of proof re-lating to 1949 which points to interstate commerce.On the over-all question of jurisdiction Respondent's counsel urge in theirbrief that "the Trial Examiner should assert his discretion to refuse jurisdic-tion . . . for the reason that the business of Respondent is essentially local, and 394DECISIONSOF NATIONAL LABOR --RELATIONS BOARDitwould not effectuate the purposes of the Act to assert jurisdiction." In sup-port of this thesis counsel cite 18 Board decisions where jurisdiction was re-fused.Only 2 2 of the cited cases, however, deal with a business substantiallysimilar to that of the Respondent.Counsel assert that "it is difficult to analyzethese decisions.No set formula can be defined by which an employer will knowwhether or not the Board will assert jurisdiction over his business."The following tabulation of cases deals with types of manufacturing busi-nesses the same as the Respondent's or very similar to it. The list is not all-inclusive.TitleTyps of operationsAmount I PercentEfficient Tool & Die Co , 79NLRB 170.Underwood Machinery Co,79 NLRB 177Binns Passaic Iron & BrassFoundry, 77 NLRB 60Johnston Mfg Co , 80 NLRB084.AllMetal Pickling Corp, 85NLRB 857.Tools and dies -__--___Machinery____________Ironand semisteelcastings.Valves -----------RemovalRemoval of scale fromsteelInflow$100, 00025, 00022,16350, 0004, 0005030502$10, 0002, 500Percent53, 500(Customers included corporations doing a large scale interstate business)Decisionon juris-dictionAssertedDoDoDoDo5Unique Ventilation Co, 75Sheet metal novelties-------------------$42, 60053AssertedNLRB 325.MississippiTank Co, 82Tanks -----------------$50,0001002,0002DoNLRB 1234.U. S Trailer Mfg. Co, 82Trailers---------------2,5001025,00025DoNLRB 99.(But see,interalit, the followingcases,contra )abilan Iron & Machine Co ,-Machineshop repairs$6,00020__________________Refused80 NLRB 820.and fabrication.ower Tool and Die Co, 85Tools anddies --------10,87575$53,20095DoNLRB 127.dvance Welding Works, 81Tanks_________________6,18061,9001DoNLRB 199.Crew Machine Products Co ,Machine parts ---------19,644662,1153Do85 NLRB 129.oTASAs compared to this tabulationof decisions,several distinctiveelementsstand out in the case at bar. The first is the volume of business of the Re-spondent both in purchases and sales.They exceed corresponding figures inall the cited cases, whether jurisdiction was asserted or rejected.Nearly allof the equipment and raw materials bought by the Company were manufac-tured out of Texas, even though purchased from local Houston dealers. Cor-respondingly a substantial part of the buildings fabricated in Houston wereeventually erected in States other-than Texas.These statements apply bothto 1948 and 1949. The second characteristic is that part of the Respondent'ssales were to purchasers admittedly engaged in interstate commerce.Finallythe Respondent, under the cases, can hardly be denominated a purely localbusiness.Raw material and equipment manufactured elsewhere flowed intoTexas, were fabricated at the Houston plant, and in substantial part movedOutflowAmount2Advance Welding Worka,81 NLRB 199 ;Gabilan Iron and Machine Company,SONLRB 820. METALLIC BUILDING COMPANY395into other States. I am of the opinion that it would effectuate the purposeof the Act to assert jurisdiction in this case.Accordingly, I find that the Respondent is engaged in commerce within themeaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDWhile the charges in the instant case were filed by five discharged employeesof the Respondent, the basic facts involved a labor union.This was the Hous-ton Metal Trades Council, AFL. The complaint alleges it is a labor organi-zationwithin the meaning of Section 2 (5) of the Act. The Respondent'sanswer denies this allegation. In their-brief counsel for the Respondentearnestly support such denial.Testimony concerning the organization, functions, and membership of HoustonMetal Trades Council, AFL, was presented by Walter D. Wells, presently andfor several years previously, the secretary of the Council. It was not con-troverted.According to the constitution of the Counci,, which is in evidence :Membership in this organization shall be composed of correlated craftsof the Metal Trades Department of the American Federation of Labor andkindred organizations affiliated with the American Federation of Labor.At the time of the hearing these were the constituent union members: (1)boilermakers, (2) pipefitters, (3) electricians, (4) carpenters, (5) sheet metalworkers, (6) three locals of operating engineers, (7) teamsters, (8) hodcarriersand common laborers, (9) painters, and (10) sign and pictorial painters. Eachof these member unions elects or appoints delegates to the Council.No in-dividual union member belongs to the Council:Employees of a plant in theHouston area may belong to the particular local union of his craft, whichin turn sends representatives to the Council.Among its other functions theCouncil acts as bargaining agent in collective negotiations for its memberunions and for others seeking union recognition. In the present case it hadfiled a petition with- the Board for a representation election in the Respondent'splant,which, however, was withdrawn when the charges of unfair laborpractices were filed.In short the contention of the Respondent is that, since individual employeescannot become members of the Council, it is not empowered under the Act torepresent them in collective bargaining.The Board has consistently held to the contrary. Local or county unioncouncils with the same setup as the Houston Metal Trades Council, AFL, havebeen uniformly held to be recognized as labor organizations under the Act.The following Board decisions in unfair labor practice cases (not including anyrepresentation cases), illustrate the rule:Denver Building and ConstructionTrades Council,atal.(Grauman Company);' Building and ConstructionTrades Council of Orange CountyandOrange County District Council of Car-penters; ' Building and Construction Trades Council of Pittsburgh and Car-penters District Council of Pittsburgh,etal.(Petredis) ;' and Los AngelesBuilding and Construction Trades Council, AFL at al. (InternationalAssocia-tion of Machinists) eAccordingly I find that Houston Metal Trades Council, AFL, is a labor organi-zation within the meaning of Section 2 (5) of the Act.3 87 NLRB 755.4Lumber and Sawmill Workers Union,et al.(Santa Ana Lumber Company),87 NLRB937.85 NLRB 241.6 83 NLRB 477. 396DECISIONS OF NATIONAL LABOR RELATIONS ' BOARDIII. THE UNFAIR LABOR PRACTICESA' The over-all background1. Identity of persons involvedIt will be helpful to identify the actors participating in the events pertinentto theissuesin this case.a.The discharged employeesThe dischargees herein were Hugo S. Baker, Benjamin E. Chester, L. B. High-tower, Jesse L. Botello, and George H. Bonner.Baker was fired on January 25,1949; the others on the following day.b.RespondentFor the Metallic Building Company Brinkley B. Brown was general manager ;C. R. McDaniels, chief engineer; and Gilbert Leach, sales manager.These werethe three copartners copstituting the firm.Only Brown testified.Thomas E.Sternberg acted as superintendent of plant.The connection of other witnesseswith the Respondent will be discussed in considering their testimony.c.UnionWalter D. Wells, a witness for the General Counsel, was secretaryof HoustonMetal Trades Council, AFL.2.Union driveThe attempt to unionize the Respondent's plant was limited to a period ofless than 2 weeks in the latter part of January 1949. Primarily it was theeffort of Hugo S. Baker, one of the five men discharged, and will be discussed inthat connection.No union meetings were held and no contacts with theCompany either as to collective bargaining were attemptedB. Discriminatory dischargesThe complaint alleges that the Respondent violated Section 8 (a) (3) of theAct by discharging the five men mentioned on January 25 and 26, 1949, "for thereason that they joined or assisted the Union or engaged in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection" and refused to reinstate them.The Respondent answered that theywere discharged "for good and sufficient cause" or voluntarily quit. Inasmuchas the circumstances surrounding the discharge of each man differed from theothers, they will be discussed separately.1.Hugo S. Bakera.The dischargeeBaker, one of the complainants, was employed by the Respondentas a welderon January 10, 1949, and discharged on January 25. Omitting Saturdays andSundays, he worked 111/2 days only.His experience in welding extended backto 1923.b.Baker's union activitiesThat Baker assumed the lead in the effort to unionize the Respondent's plantand was by far the most active employee in that campaign was not disputed.His own testimony to that effect was fully corroborated by two witnesses forthe General Counsel and seven witnesses for the Respondent. METALLIC BUILDING COMPANY397Baker testified that a few days after he started to work for the Company hewas approached by several of his fellow employees as to the necessary steps totake in order to organize a union. Substantial proof is lacking that Bakermade the initial moves himself.But he very readily fell in with the over-allidea and telephoned to Walter D. Wells, secretary of the Houston Metal TradesCouncil, AFL, whom he had previously known, and requested that the lattersend him some application cards. In return Wells forwarded him 50 such cards.On direct examination Baker asserted this request was probably made onWednesday, January 12, 1949, and that he received the cards on the followingFriday.But on cross- and redirect examination he admitted the date wasprobably 1 week later, on Wednesday, January 19.This is likely correct becauseby stipulation all the cards signed were dated January 21 or later.On Friday,January 21, Baker began the distribution of cards.Some were handed to mem-bers of a group at lunch time ; most others he delivered to employees directlyduring working hours, and in several instances other employees received severalcards with the request that they be handed onCases in the last category wereJ.L. Botello, Howard E. Tate, Carl R. King, C. D. Hefner, and Ed Cain. Thelast two were brothers-in-law of Sternberg, plant superintendent.Both Bakerand Hefner testified that the brothers-in-law's passing ofthe cardsmight be lesslikely to draw suspicion.All agreed the campaign should be kept as secret aspossible.Some of the men who were supposed to pass out cards did not do soand anumber of refusals were encountered.By Tuesday, January 25, Bakerhad received 23 signed applications which he transmitted to Wells of the Union.c.Respondent's knowledge of Baker's union activitiesTestimony concerning this matter was conflictingIt is not disputed, however,that when Baker was hired by Sternberg on January 10, 1949, he told the latterthat he belonged to a union.According to Baker, he had a conversation withSternberg on the reason for his discharge about noon of January 25 while theywere on the way to the company office to pick up Baker's final pay check whenhe was fired.Baker asserted that Sternberg then said:"I think that was a ______ ______ thing to do." I said, "What?" Hesaid, "Trying to organize this plant and get a union in here." I said, "Well,I don't think so.When I came here I had no intentions of doing anythinglike that.Itnever crossed my mind. But these boys approached me,and knew I was a union man and asked me how about seeing if we couldget the information to start."And he said, "I don't believe that."Sternberg denied making any such statement.He further insisted that henever knew of any union activity in the plant until he was told about it byBotello on the afternoon of January 26 after the latter had been fired. Asagainst that is the testimony of E. G. Kelly, a witness for the Respondent, whotestified that a short time before the first discharge he found a union applicationcard in his pocket and "might have" told Sternberg and definitely did tellBrown, manager, about it.Moreover, Sternberg admitted having talked toHightower, before the latter was discharged.Hightower wanted higher payand said he would join the Union if it was not forthcoming. Sternberg alsomade some remarks about Hightower being the new steward of the Union.Heexplained that the remarks about the steward were made "jokingly "As willbe pointed out later in the Report (under consideration of Section 8 (a) (1) ),Sternberg discussed the Union with several employees before the date of Baker'sdischarge.Both Sternberg and his brother-in-law, Hefner, testified that thelatter never disclosed anything about the union drive until after Baker'sdischarge.No proof was adduced to the contrary. 398DECISIONS -OF NATIONAL LABOR RELATIONS BOARDOn the question of credibility in the contradiction between Baker and SternbergIaccept Baker'sversion and similarly accept the remaining testimony ofSternberg's knowledge of union activities in the plant.Accordingly I find thatthe Respondent was informed of Baker's activities on behalf of the Union.d.Respondent's defense of"good and sufficient cause"In the opening statement of counsel and by the evidence adduced the Respond-ent sought to prove that Baker was discharged because of inefficient welding andof talking too much during working hours. Sternberg, plant superintendent,gave the reason as "for poor workmanship, talking too much on the job."The position of counsel was that they did not challenge Baker's experience andability as a welder generally, but that his welding performance for the Respondentwas unsatisfactory.The evidence as to the efficiency of Baker's welding work, offered by bothparties,was extensive, largely technical, and generally contradictory.Fivewitnesses, including Baker, for the General Counsel and 13 witnesses for theRespondent, testified concerning it at greater or lesser length.Several of theRespondent's witnesses, according to their own statements, had little oppor-tunity and less reason to observe Baker's work. Some witnesses on both sidesdemonstrated only questionable capacity to pass judgment on the subject.Itwould serve no useful purpose to detail this mass of proof.Attention shouldbe called, however, to the testimony of Williams for the Respondent.He statedthat at the request of Fritzsching, a "layout" man, he gave a demonstration ofproper welding to Baker and then asked Baker to make a weld in the samefashion which he did.Kelly, another "layout man," and Fritzsching were present,according to the witness.On cross-examination Williams admitted that he hadnot informed Baker of the purpose of his demonstration ; that he had not askedBaker to make an imitative weld ; and that in fact Baker did not do so.Kelly,Respondent's witness, gave no testimony concerning the demonstration.Bakerdenied that such an incident ever occurred. Neither Williams, Kelly, norFritzsching made any comment to Baker about this demonstration later, nordid they ever point out any bad welding to Baker, although they all claimedto have seen some. Fritzsching and Williams testified they reported Baker'sinferior workmanship to Sternbeig.The latter asserted as a witness that hehad observed several bad welds by Baker,but had never said anything to himabout it.On the whole I credit the testimony of the General Counsel's witnessesin this disputed area.The most significant fact about all this testimony concerning Baker's allegedpoor welding was that neither Sternberg, plant superintendent, nor any of themen under him, ever called Baker's attention to defects in his welding.Therecord is silent that Baker was ever criticized or reprimanded on accountof his work.Not one such word was ever said to him. When Baker wasdischarged on January 25, 1949, Sternberg told him the reason was that hewas "not satisfactory."Notwithstanding all this purported inefficiency byBaker,he was assigned on the morning of his discharge to do welding on trussesfor the Weingarten building, which Sternberg admitted was a "very importantjob."In view of the foregoing I find that Baker was not discharged on account ofinferior workmanship.The second reason for Baker's discharge assigned by the Respondent was thatlietalked too much during working hours. A succession of 11 witnessestestified that they had observed him talking to other employees while on the job.The length and frequency of such conversations varied with the several METALLIC BUILDING COMPANY399witnesses.But each one, when interrogated on the matter, admitted thathe too talked on the job to some extent.All testified that they had not heardof any company rule against such conversations.The testimony showed thatwhen 2 men were teamed together their work required them to converse witheach other, and that there were occasional idle periods.Sternberg admitted thata certain amount of such talk was necessary to carry the shop work forwardand that there was no rule against it. Baker admitted talking to his fellowworkmen occasionally, including the subject of the Union, but denied that suchdiscussionswere extensive or that they interfered with his work.He alsotestified that at no time was he ever criticized or warned that he talked toomuch on the job.Nor was that ever stated to him as a ground for his discharge.I find that Baker's discharge was not due in part or at all to his talking on-the job.e.Factsof dischargeDuring the noon period while Baker was eating his lunch with several employeeson Tuesday, January 25, 1949, Sternberg came to him and told him to accompanythe former to the office.While en route, the conversation concerning the Unionpreviously discussed occurred.Upon arrival at the office Baker observed thata clerk was already making out his check. Sternberg thereupon told Bakerhe was fired because he was "unsatisfactory."Baker never applied for rein-statement nor did the Respondent offer to reemploy him.f:Discrimination for union activitiesIt is clear from the recital of facts set forth above that Baker did engage inunion activities while employed by the Respondent and that the latter knewof such course of conduct by him. It is equally apparent that his allegedinefficiency and talking on the job were not the real reasons for his discharge,but only a subterfuge.What actually motivated the Respondent in firing Bakerwas the union drive in its plant which Baker spearheaded.I find that theproof shows such discharge to be discriminatory underthe Act.This rule has long been applied, both by the Board and the Federal courts.A recent case from the I+ourth Circuit is illustrative.?ConclusionI find that the Respondent, by discharging Hugo S. Baker under the circum-stances obtaining in this case, violated 'Section 8 (a) (3) of the Act.2.L. B. HightowerHightower's testimony indicated that he had worked for the Respondent31/2years.In January 1949, he was classified as a nonspecialist laborer anddid "everything around there, anything that comes up, no special job."At thetime of the hearing he was residing at the home of Brinkley B. Brown, managerof the Company, for whom he did extra work.Union activity by Hightower consisted of little more than signing an appli-cation card on Monday, January 24.He had inquired of Hefner about theUnion who referred him to Sternberg's other brother-in-law, Ed Cain, who handedhim the card.After signing it Hightower gave it to Bonner, one of the fivedischargees, for delivery to Baker.The Respondent's knowledge of Hightower's union affiliation was derivedprimarily from conversations between him, and Sternberg, plant superintendent.7N. L. R. B.v. DixieShirt Co , Inc.,172 F. 2d 969, 973 (C A 4). 400DECISIONS OF NATIONALLABOR RELATIONS BOARD(These will be elaborated in the discussion under Section 8 (a) (1).)OnMonday, January 24, according to Hightower, Sternberg asked him if he had aunion card, and upon an affirmative answer, added that he had better not giveit to anybody because nobody could get anything out of the Union. Sternbergdid not testify about this conversation.The next day, Tuesday, January 2a,the two talked again. Sternberg remarked that Hightower was to be theunion steward, but the latter remarked that he wanted to be the treasurer"where the money was." Sternberg did not specifically deny this conversation,but intimated it was all said jokingly.He admitted that on Wednesday,January 26, he had again asked Hightower if he was still going to join theUnion and received the reply that he would do so to secure as much pay asCain.From this evidence it is apparent that the Respondent was advised ofHightower's union activities.The reason given by the Company for firing Hightower was that he com-plained too much about not receiving as much pay as Ed Cain and 'therebyneglected his work.Hightower admitted that he "griped" to "a few of theboys," but "not all the time, every once in a while."A succession of six witnessesfor the Respondent testified that Hightower had "griped" to them about hiswages as compared to Cain.He insisted that Sternberg had never criticizedhim because of these complaints.To the contrary Sternberg testified that hehad warned Hightower not to mention Cain's pay to him any more. In thisconnection Sternberg said on direct examination :A. I told him if he didn't hush up about Ed I would fire him.Q. Did he say anything more about Ed Cain?A. Not that I remember.He also stated that at the time of this conversation he had no intention of firingHightower and that nothing additional had intervened until he did dischargeHightower on January 26.According to Hightower, Sternberg told him at thetime his check was delivered that he was fired for "neglecting his work."Hereplied that "I was fired on account of this union business." Sternberg gaveno testimony as to this conversation. From the foregoing it is evident that High-tower was not really fired because of his "griping."At the time of Hightower's discharge Sternberg suggested that he talk toWalter Craft, another employee. The latter told him that "as soon as this dealhere blows over," possibly in 2 or 3 weeks, he would be reemployed. Accordingly,he wrote a letter to the Company requesting reinstatement. Sorrels, a layoutman, came to his home and requested him to return to his job. He was rein-stated March 4, 1949, and remained continuously with the Respondent to thetime of the hearing.When he was reinstated nothing was said about his pre-vious "griping."Considered as a whole, these facts show that Hightower did carry out unionactivities ; the Respondent was advised of such action by him ; he was not firedfor "griping"; and was really discharged because of his union affiliation.Thisconstituted the sort of discrimination which the Act prohibits.The conclusionis strengthened by his prompt reinstatement in the manner described.ConclusionI find that by discharging Hightower in the manner above set forth the Re-spondent violated Section 8 (a) (3) of the Act.3.BenjaminE. Chester -Chester was employed by the Respondent on September 4, 1948, and workedfor it until his discharge on January26, 1949.He describedhis duties as METALLIC BUILDINGCOMPANY401"helper and acetylene burner, all aroundwork. I had no particular job ; I dida little tacking occasionally ; helped the layout men."As to Chester's unionactivity, the record is extremely meager. In evidence isan applicationcard signedby him on a blankdate in January1949.No proof isfound that he ever solicited' anyone to join the Union.According to his owntestimony, he had lunch with Baker at noon on Wednesday, January 26. Bakergavehim fourapplication cards. It does not appear whether he signed one ofthese.He stated he delivered one to Farrar, who never signed it.He alsoclaimed to have presented cards to two painters, whose names he could not re-member nordid he know whether they ever signed. It is worthy of note thatwithin a very short time after lunch Chester was firedEven more doubtful than the matter of Chester's limited and belated unionactivities is the question whether the Respondent had knowledge of them. Con-cerning this the General Counsel, in his closing oral argument, admitted :Now, we come to the question of Chester. Now, I am going to concedeat the outset-because I know my colleague, l\lr. Lyne, will certainly point itout-I don't think I have been able to prove direct knowledge by Sternbergor any supervisor of the Company that Chester had signed a union card.Imake that concession because it appears to be the facts and I don't believein concealingfacts... .The record fully confirms this admission. In fairness to the General Counsel,however, it should be stated that he contended such knowledge on the part ofthe Respondent might be inferred from the "sequence of events." This argumentdeserves consideration.On his own cross-examination Chester could point only to four fellow employeeswhom he had told of signing a union card : Farrar, Cain, Yates, and Baker.None of these was a supervisor or officer of the Company within the meaningof the Act.No proof was presented that either of them ever informed anysupervisor of such knowledge.To the contrary, there is testimony that Caindid not talk to his brother-in-law, Sternberg, about the Union until after thefive complainants had been fired.The record, as admitted by the General Coun-sel, is completely silent that the Respondent knew anything about Chester's con-nection with the Union.Nor can a logical inference be predicated on the evi-dence at hand that they possessed such information. Consequently I find that theRespondent did not know of Chester's union membership or activities.This finding alone is sufficient for determination of Chester's case, 9 but inorder to present a complete picture the reason for his discharge should be con-sideredThe Respondent assigned such ground to be that Chester drank liquoron the job and was intoxicated during working hours, in spite of warnings givento him by his supervisor and more particularly was drunk on the day he wasfired.Chester testified about his own drinking habits.On direct examination heasserted that Sternberg called him to the Company's office about 6 weeks beforehis dischargeand told him, "I better not catch you with any bottle around hereor I will have to let you go." On cross-examination he was asked whether hewas a"heavy drinker" ; he replied : "I wouldn't say unusually heavy."He ad-mitted that he drank on the job "a couple of times" and then detailed threeseparate occasionswhen he imbibed liquor or beer while on duty.He further,conceded that he drank six bottles of beer ytbe night before, his discharge, butconceded that in aprevious hearing before the Texas Employment Commission,(in evidence), he had fixed thenumberat eight bottles.He admitted he drankSalant dSalant,Inc, 87NLIIB 215. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderable beer at home in the evenings and that Kelly, an employee, had alsowarned him not to drink on the job. He stated he had never laid off work be-cause of drinking, but would not deny that he had testified in the Texas Employ-ment Commission hearing : "I've taken quite a bit of time off and went out anddrank and went on parties. . . . The longest [time] I lost was about ten days ;previous to that it was one, two, and three days at a time. . . . These things[would] happen . . . approximately every two or three weeks." On ChristmasDay, 1948, he received a present of a bottle of whiskey and Sternberg told him :"Now, don't get drunk."Testimony of other witnesses added to the details in the over-all picture.Tenemployees of the Respondent testified they had smelled liquor on Chester's bi eathat various times while he was working.None of this was refuted directly, al-though three witnesses for the General Counsel presented purely negative testi-mony that they had never seen Chester drink or be under the influence of alcoholduring duty hours.Farrar, for the Respondent, testified that Chester and oneother employee worked together in the forenoon of Wednesday, January 26, 1949.They were installing some power lines on a 'monorail, under the roof of a shopbuilding, which was used to operate a crane. Farrar and Chester worked di-rectly on the monorail.Farrar noticed Chester almost fall from their stationand asked him if he was dizzy. Chester replied that "he just had too much todrink the night before" and "I am too dizzy and drunk to be up here." Farrarthen sent him to work on the ground. Chester's explanation of this incidentin the General Counsel's rebuttal, together with the impression he gave duringall the time he occupied the witness stand, was most unconvincing and I discreditit.Two other witnesses gave testimony that they had heard Sternberg warnChester about his drinking, but they place the time closer to the date of discharge.Sternberg himself insisted that he personally smelled liquor on Chester's breathon the morning of January 26 and thereupon fired him. Other testimony ismerely cumulative to the same effect.At some unspecified time after his discharge Chester applied in writing to theCompany for reinstatement but nothing came of it.Considering all the facts of record in Chester's case, I find that he was dis-charged because he drank liquor and was under its influence on numerous oc-casions and not because of his union activities.The Board reached this resultunder almost the same facts.'ConclusionI find that the Respondent, in discharging Chester under the circumstancesof record, did not violate Section 8 (a) (3) of the Act. I shall recommend thatthe portion of the complaint relating to him be dismissed.4.George H. BonnerBonner was employed by the Respondent from September 1948 to January.26, 1949.He worked partly as a welder,but also performed other kinds ofmetal-working jobs.Bonner gave no testimony whatsoever concerning his membership or activitiesin the Union except as to one conversation with a group at lunch time whichincluded Baker.But among the exhibits on file is an applicationcard (tecilni-cally. "Authorization for Representation under theNationalLabor RelationsAct") signed by him on Monday,January 24,1949.He stated it was receivedfrom Baker.As previously mentioned,Hightower testified that he gave hissigned card to Bonner for delivery to Baker.Shawnee MillingCo, 82 NLRB 1266. METALLIC BUILDING COMPANY403Not one word may be found in the record that the Respondent knew Bonnerwas a member of the Union or active in its behalf. Both Brown, manager, andSternberg, plant superintendent, expressly denied it. I find myself unable toinfer such knowledge, as the General Counsel suggested in his oral argument,from the "sequence of events" or "the overall background." Some substantialproof concerning it must be adduced.The burden of such proof rested on theGeneral Counsel ; he failed to discharge it.Suspicion and insinuation are notproper evidentiary substitutes for proof. I find, therefore, that the Respondenthad no knowledge of Bonner's union activities, such as they were.Based on Bonner's testimony alone, the real reason for his discharge is ap-parent.On January 26 the Company was performing some adjustment work ona building outside its plant which it had fabricated for a man named Schlum-berger.A foreman named Rogers, who did not testify, was in charge of suchoutside jobs.Fritzsching, a layout man, suggested to Sternberg that Bonnerbe sent out to do some welding and cutting because he had been on such workpreviously.Bonner reported to Rogers with the necessary tools.By his ownstatement he adopted an attitude of doing nothing until specifically instructedby Rogers.As a result he and Rogers became involved in an altercation. Bon-ner several times mentions : "We were still arguing."Finally Rogers told himto return to the office and net his check.This was a clear case of insubordina-tion and the Respondent was entitled to fire Bonner on that basis.The Boardhas consistently so held 1°Nothing in the record shows any discriminatory discharge of Bonner becauseof his union activity.Bonner stated that he had never applied for reinstatement and did not wishto work for the Company except "under certain circumstances" which he did notdefine.ConclusionI find that the Respondent did not violate Section 8 (a) (3) by dischargingBonner. I shall recommend that such portion of the complaint as pertains tohim be dismissed.5.Jesse L. BotelloBotello worked for the Respondent from August 20, 1948, to January 26, 1949,first as a combination electric and gas welder and later as a layout man andwelder.He testified he first heard about the union campaign in the Company's shopbetween January 21 and 23 from Ed Cain. Two or three days before his dis-charge on January 26 he stated that Baker gave him two union cards, one ofwhich he handed on to Bonner. This conflicts with Bonner's testimony that hiscard came from Baker. No proof is found that Botello solicited any employeesto join the Union.Proof of knowledge by the Respondent of Botello's union affiliation and activi-ties rests on his own testimony.On direct examination he asserted that on themorning he was discharged Sternberg came to his place of work ; asked him"had I heard anything going on about the union there in the shop" to which hereplied that he had "heard some of the boys talking about it"; asked him ifhe had signed one of the cards and received an affirmative reply.He furthertestified that while he was,waiting for his discharge check in the office Stern-berg "told me he sure hated to see me go because he liked my work and every-10 Lloyd A.Fry RoofingCo , 85 NLRB 1222 SeealsoJoannaCottonM1118 v.N. L R. B ,176 F. 2d 749 (C A. 4). 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDthing, but he just had to let me go because I was a union member."He insistedfurther that Sternberg repeated substantially the same remarks several timeslater-once while Botello was on the way to his car after being fired and twicein conversations in downtown Houston several days later.These statements,according to the witness, included a promise to reemploy him within 2 or 3weeks when the "trouble" had blown over. Sternberg's version of the part ofthese conversations he admitted having differs entirely from Botello's.Thequestion of credibility will be discussed shortly.The Respondent's defense to Botello's charge of discriminatory discharge wasthat he quit voluntarily and was never fired.Fritzsching, for the Respondent,testified he asked Botello in the office while the latter was waiting for his check"why he was quitting" and received the reply, "I just want to quit while thetrouble blows over "Craft asserted he was present and heard this conversation.Sternberg claimed Botello told him at the time of discharge, "You are having alittle trouble.I am going to have to quit." Brown, manager, testified that aconversation, at Botello's request, was held between them on January 27 at aHouston drive-in.Sternberg was present.Botello gave some information con-cerning the possibility of his signing a statement for a Board representative andthen added, "Do you understand, Mr. Brown, that I quit, and the reason I quitwas I am a union man and I would either have to work for the union and againstyou or for you and against the union. It is a bad condition for me So therewasn't anything for me to do except quit." Sorrels, on the witness stand for theCompany, gave testimony that on Monday, January 24, Botello told him he wasleaving the Respondent to work for the Southwestern Fabricating Company, astatement he made several times previously. J. C. Peterson and King told thesame story.Farrar stated that Botello tried to borrow money from him earlyon January 26 because "he was fixing to quit that day." Farrar did not lendhim the money but Brown did. On cross-examination Botello said he could notremember whether he ever told anyone he was going to quit the Respondent, butdenied the conversations testified to by Fritzsching, Sorrels, Peterson, andFarrar; admitted he quit just before Christmas, 1948, to accept a job with South-western, but returned to the Respondent when he slid not receive it, and claimedthat he had talked several times with Sternberg after his discharge about thepossibility of reinstatement. In fact he was never rehired.Thus the record as to Botello's alleged discharge is one largely of contradic-tion.Botello asserted he was discharged for union activities.All the witnessesfor the Respondent insisted he quit voluntarily and denied the element of dis-crimination.The pertinent issues must be decided on the basis of credibility ofthose who appeared on the witness stand.Botello's testimony varied in severalinstances from that of other witnesses for the General Counsel ; e. g, Botellostated he gave Bonner a union card whereas Bonner's statement was that hereceived it from Baker ; and Botello repeated several times that Baker was firedjust before lunch, while all other witnesses fixed the event as occurring duringthe lunch period; and finally where Baker testified he had been working aloneon the critical forenoon, Botello averred he worked with Baker.Moreover, histestimony in several instances was contradictory in and of itself: (1) He firststated that when he was fired he "got in the car and drove home," but shortlythereafter said he "kept lagging around the plant there until the rest of theboys got straightened out so we could leave together"; (2) he first gave infor-mation that, on the morning of January 26 he ,was working on trusses and thenchanged that- to columns; (3) initially he-,designated Farrar as his "leaderman"and later switched to Sorrels, saying "I get Mr. Farrar and Mr. Sorrels mixedup'"; (4) originally he testified lie attempted to borrow money from Farrar on METALLIC BUILDING COMPANY405January 26 and thereafter fixed the time as before Christmas; (5) at one timehe said his wife was then in the hospital and subsequently stated 'she "was sick,but not inbed"; (6) he stated the reason for quitting his job with the Respond-ent just before Christmas was, "I wanted to have a good time and spend mymoney," yet he had already testified his wife was then sick and he tried to bor-row from Farrar; (7) he gave as another reason for so quitting at Christmasthat he intended to go to work for Southwestern, then asserted he did not "tryto get a job anywhere else during that time." Other such instances could be cited.Botello, as a witness, did not give an impression of forthrightness, straight-forwardness, -and dependability. Instead his demeanor reflected trickiness,improvisation, and general unreliability.To all this may be added the stipulatedfact that he was convicted in a Texas court of forgery in 1941. In view of allthe circumstances I do not credit Bbtello's testimony as to any matters dis-puted or contradicted-and that includes all the pertinentissues asto his allegeddischarge.ConclusionI find that the Respondent did not violate Section 8 (a) (3) of the Act byreason of Botello's separation from its serviceI shall therefore recommendthat such portion of the complaint be dismissed.Conclusion as to DiscriminationTo summarize, I find that the Respondent, by discharging Hugo S. Baker andL. B. Hightower under the circumstances appearing in this case, violated Section8 (a) (3) of the Act.C. Interference, restraint,and coercionThe complaint alleges eight coercive statements by supervisors of the Re-spondent in violation of Section 8 (a) (1) of the Act. Proof was presentedbearing on these and on several others as wellMost of these declarations wereby Sternberg, plant superintendent.1.Sternberg to HightowerSome of this testimony has already been discussed in connection with High-tower's discharge.The latter testified that on Monday, January 24, 1949, in the company restroom, Sternberg asked him if he "got one of them cards " To an affirmativereply Sternberg continued, "You better not give that to anybody . . . What dothey think they are going to get out of the union?"Hightower also related two statements made to him by Sternberg on the fol-lowing day, January 25, the first near a crane in the shop. It was: "I hear youare the steward," to which Hightower replied : "I am not going to be the steward,I am going to be the treasurer."The second occurred in or near the rest room :"That's the steward coming ; he may be on the union job but he don't know whatI have in store for him."Hightower then said he was going to join the Unionin order to secure higher wages to equal those of Cain.A fellow employee,Walter Craft, testifying for the General Counsel, was present at these con-versations and confirmed Hightower's story. Sternberg admitted generallywhat was said, as appears above, but insisted that the references to "steward"were make jokingly.I find Sternberg's characterization unconvincing. I credit the testimony ofHightower and Craft, which is, indeed, largely corroborated by Sternberg him-998666--vol 98--53--27 406DECISIONSOF NATIONALLABOR RELATIONS BOARDself.These remarks and questions amount to interrogation of an employeeregarding his union membership or activities.Such questioning has been uni-formly held to be violative of Section 8 (a) (1) of the Act"2.Sternberg to Botelloi'Botello'testified, as previously discussed, that on January 25 shortly afterlunch Sternberg asked him,.how I was doing.... I told him . . . pretty good, and he saidhad'I heard anything going on about the union there in the shop. I told-'him I heard some of the boys talking about it.He asked me if I had signedone of the cards, and I said yes. ..' . He said, "Well, if I can help it, therewon't be a union in the shop....Sternberg denied making the, statement.For the reasons previously stated in this Report I discredit this testimony byBotello and shall disregard this incident.3.Sternberg to FarrarOn Monday, January 24, Farrar had a short conversation with Sternberg onthe way to work, according to Farrar.At first he denied any such conversationbut when his recollection was refreshed by reading a statement previously givento a Board field examiner, he continued :Q. I ask you whether or not you said this in your statement : "Sternberg,on Monday before these men were fired, asked me if I had signed a unioncard.I answered no and that was all."Did you so state andswear to thatstatement?A.Idid. ...Q. 'I am asking you whether or not Sternberg ever questioned you about theunion? .. .A.He did, yes.I credit this testimony, which constitutes"another instanceof interrogationregarding union affiliation.4.Sternberg to BakerThis conversation between Sternberg and Baker while they proceeded to thecompany office to obtain Baker's check on January 25, 1949, has already beendetailed in connection with Baker's discharge and need not be repeated here. Ifind it to be coercion under Section 8 (a) (1).5.Sorrels to Baker, Botello, and othersThis conversation is alleged in the complaint and some evidence was receivedconcerning it upon the condition that proof should later be offered that Sorrelswas a supervisor within the meaning of the Act.Brown testified that the only supervising officials of the Company were himselfas manager, Sternberg as plant superintendent, and Rogers as foreman for workoutside the plant.He insisted there were no other foremen. Sternbergacquiesced.Some evidence was received as to Sorrells' functions.Various wit-nesses designated him with different names, but in general it amounted to"leaderman" or "layout man."His actual duties were to lay out on the steelthe places where the welders made their welds or other workmen drilled holesin the metal.He had no authority to hire or fire or in general to instruct menwhat to do except specifically under Sternberg's directions.Hence I find that11N. L. R. B.v. LaSalleSteelCo., 178 F. 2d 829(C. A. 7). METALLIC BUILDING COMPANY407Sorrels was not a supervisorwithin themeaningof the Act.So I shall strikefrom the record all evidence of conversations about theUnionby Sorrels toBaker, Botello,or other employees.6.Sternberg to SorrelsIn view of the finding made in the last numbered paragraph that Sorrels wasnot a supervisor, it is relevant to consider a conversation he testified havingwith Sternberg on January 24.He was the Respondent's witness. At firsthe could not recall any such conversation.When he had read a statement,however, which he admitted having signed previously, he stated: "I rememberSternberg asking me did I know anything about the union and I told him Ididn't."Coming as this statement does from a reluctant witness, I credit thetestimony.Here is more interrogation.7.Sternberg to KellySorrells testified he heard Sternberg and Kelly talk as follows :Sternberg asked Kelly did he know anything about the union.Kelly saidhe did, he had a card and he asked Kelly did he sign the card and Kelly saidno he didn't.Neither Kelly nor Sternberg denied this conversation. I credit it.8.Sternberg to HefnerHefner; Sternberg's brother-in-law, mentioned during his testimony for thethe Company, that on January 27, 1949, 1 day after the last discharge, he hadtalked to Sternberg about the Union.The General Counsel thereupon movedto amend the complaint by adding subparagraph (i) to paragraph IX, allegingthis conversation.This motion was taken under advisement by the Trial Ex-uminer. It is hereby granted and the complaint is so amended.According to Hefner, Sternberg asked him if he had signed a card and whoelse had similarly signed. I believe Hefner's story.9.Sorrels to KellyThe General Counsel also moved to amend the complaint by adding subpara-graph (j) to paragraph LX to show alleged comments about the Union madeby Sorrels to Kelly. In view of the previous finding that Sorrels was not asupervisor, such evidence would not be admissible.The motion to amend thecomplaint is therefore denied.10.Cain, Hefner, Fritzsching, and others to PritchettSome evidence was adduced that Cain, Hefner, Fritzsching, and other em-ployees had made antiunion comments to Pritchett and other workmen. Nosubstantial, credible proof is in the record from which a finding could logicallybe made that any of these employees are supervisors within the meaning of theAct.Such statements will therefore be disregarded.11.Other alleged coercive actionsAt the hearing the General Counsel several times intimated through his ownstatements and by questions which were primarily accusations that the Re-spondent had engaged in coercive actions other than by the statements justdiscussed.These were (1) that Sternberg had searched the men's lockers andautomobiles for union cards; (2) that Brown had installed a listening device in 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rest room and elsewhere to overhear the conversations of his employees ;and (3) that the Company hired detectives to follow Baker after he was dis-charged.The only real proof in the record is Brown's admission that shortlybefore the hearing the Respondent employed detectives to find out where Bakerworked, but the contents of such reports were not presented.The rest is meresuspicion and innuendo.It will be disregarded.Conclusion as to Interference, Restraint, and CoercionUnder the facts set forth I find that the Respondent, beginning on or aboutJanuary 24, 1949, interfered with, restrained, and coerced its employees in viola-tion of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent set forth in Section III, above,occurring in connection with the operations of the Respondent described in Sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes-burdening and obstructing commerce and the free flow of commerce.v.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the purpose of the Act.It has been found that the Respondent discriminatorily discharged Hugo S.Baker and L. B. Hightower because of their union activities, but later rein-stated L. B. Hightower. It will therefore be recommended that the Respondentoffer to Hugo S. Baker immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make both employees whole for any loss of pay they mayhave,suffered by reason of the Respondent's discrimination against them, bypayment to them of a sum of money equal to that which they normally wouldhave earned as wages from the date of their discharge to the Respondent'soffer of reinstatement, less their net earnings during such period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Houston Metal Trades Council, AFL, is a labor organization within themeaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of HugoS.Baker and L. B. Hightower, thereby discouraging membership in HoustonMetal Trades Council, AFL, the Respondent has engaged in and is engaging inunfairlabor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering- with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.-4.Said unfair labor practices are unfair labor practices within the meaningof Section 2 (6) and (7) of the Act.5.The Respondent, by dischargingBenjaminE. Chester, George H. Bonner,and Jesse L. Botello, did not violate Section 8 (a) (3) of the Act.[Recommendations omitted from publication in this volume I